Citation Nr: 1015883	
Decision Date: 04/30/10    Archive Date: 05/06/10	

DOCKET NO.  02-09 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric condition, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from March 1985 to June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
VARO in Houston, Texas, that, in pertinent part, denied 
entitlement to service connection for PTSD.

For reasons which will be set forth below, the claim is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran should further 
action be required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as for the 
claim for service connection for a chronic acquired 
psychiatric disability to include PTSD.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist the Veteran in developing facts 
pertinent to her claim.  Ascherl v. Brown, 4 Vet. App., 371, 
377 (1993).

Also, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or consistent and recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or recurrent symptoms of a disability may be 
associated with the Veteran's service; but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

A review of the record reveals that the Veteran has not been 
accorded a comprehensive psychiatric examination.

In view of the foregoing, the Board believes that additional 
development is in order and the case is REMANDED for the 
following:


1.  The RO should attempt to obtain 
morning reports from Company C, 122nd 
Medical Services Battalion, 3rd Armored 
Division, for January 1991.  If no such 
records are available, this should be so 
documented.  

2.  The Veteran should be accorded an 
examination by a physician knowledgeable 
in psychiatry for the purpose of 
determining the diagnosis of any and all 
psychiatric disorders that may be 
present.  All indicated studies, tests, 
and evaluations, particularly 
psychological testing, should be 
performed.  The examiner should determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment about a link between any current 
symptomatology and any reported inservice 
stressor.  The complete rationale for any 
opinion expressed would be helpful to the 
Board.  An opinion should be expressed as 
to the etiology of any psychiatric 
disorder diagnosed, not just PTSD.  The 
examiner should opine as to his or her 
impressions as to the Veteran's 
credibility, particularly during and 
after the psychological testing.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
such an opinion cannot be provided 
without speculation.

3.  Then, VA should review and 
readjudicate the claim.  If the benefit 
sought is not granted, the Veteran and 
her representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
unless otherwise notified by VA.  However, she is placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2009), failure to cooperate by not attending any requested 
VA examination or by not providing any supporting 
documentation may result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



